Title: To George Washington from Charles Pettit, 8 June 1781
From: Pettit, Charles
To: Washington, George


                        
                            Sir
                            Philadelphia 8th June 1781
                        
                        Colonel Biddle assures me he has made diligent search for the box of books, but without success; indeed he
                            says there was scarcely a chance of its being found amongst his effects, as the articles left by your Excellency in his
                            care, on marching from Middle Brook, were afterwards delivered by invoice & carefully examined. I have therefore
                            set about procuring a set of new books according to the directions, and shall get them ready as soon as possible, though
                            it will take longer time than might be wished, as I believe the paper is yet to be made, there being none of a suitable
                            size and quality to be found in the Stores or Shops.
                        Your Excellency’s precaution respecting the State of the public credit was not unnecessary. I have engaged in
                            my private capacity for the payment & have a promise that the business shall be done; but even private confidence
                            is enfeebled where laws afford shelter to frauds, and the scarcity of money in circulation (much being concealed)
                            occasions every one, especially Tradesmen, to be unusually urgent for speedy payment. As soon as I can with accuracy
                            estimate the expence of these books, I shall make a special application for the money to avoid if possible any farther
                            trouble to your Excellency on that score. I have the honor to be, with perfect respect, Your Excellency’s most obedt
                            Servant
                        
                            Chas Pettit

                        
                    